UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4795


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OTIS SUTTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:12-cr-00013-MOC-DCK-6)


Submitted:   April 28, 2014                   Decided:   May 13, 2014


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Edward Yeager, Jr., Cornelius, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Otis Sutton appeals the 219-month sentence imposed by

the district court after he pled guilty to robbery by force or

violence,      in      violation      of      18       U.S.C.    § 1951(a)       (2012),       and

brandishing        a    firearm     during      and      in     relation    to   a     crime    of

violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (2012).

On appeal, Sutton’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that there are no

meritorious         grounds     for      appeal         but     questioning      whether       the

district court erred by denying Sutton’s motion at sentencing

that   he    was       entitled     to    a    lower      mandatory        minimum     sentence

because his first plea agreement with the Government erroneously

stated the mandatory minimum sentence for the firearm offense.

Counsel     suggests         that   the       magistrate        judge   erred     by    calling

attention to this error and prompting a reformation of the plea

agreement with the correct mandatory minimum sentence.                                   Sutton

has    filed    a      pro    se    brief,         arguing       that   his      sentence       is

procedurally unreasonable.                We affirm.

             Sutton asserts that the magistrate judge impermissibly

participated in plea negotiations by highlighting the error in

the first plea agreement.                     Sutton did not raise this argument

below.      Thus, our review is for plain error.                           United States v.

Bradley, 455 F.3d 453, 461 (4th Cir. 2006); see Henderson v.



                                                   2
United    States,    133   S.    Ct.        1121,    1126-27    (2013)       (discussing

standard).

            Rule     11(c)(1)     of        the     Federal    Rules     of    Criminal

Procedure forbids judicial participation in plea negotiations.

The primary purpose of Rule 11(c)(1) is to “guard[] against the

high and unacceptable risk of coercing a defendant to enter into

an involuntary guilty plea.”                Bradley, 455 F.3d at 460 (internal

quotation marks omitted).              Here, Sutton had already decided to

plead guilty when the magistrate judge pointed out the error in

the    mandatory    minimum     term    disclosed       by     the   plea     agreement.

Moreover, at the plea hearing, the magistrate judge informed

Sutton of the seven-year mandatory minimum sentence he faced, as

reflected in the revised plea agreement, and Sutton stated that

he understood.       The magistrate judge did not “promot[e] a guilty

plea []or a trial,” United States v. Burnside, 588 F.3d 511, 522

(7th     Cir.   2009)      (holding          that    district        court     did    not

impermissibly       participate        in     plea    negotiations       where       court

informed defendant of applicable mandatory minimum in absence of

substantial        assistance     motion),           and      therefore        did    not

participate in plea negotiations.                 Thus, this claim fails.

            Sutton next contends that his sentence is procedurally

unreasonable because the evidence contradicted the loss amount

the district court attributed to him.                   We review a sentence for

reasonableness, applying an abuse of discretion standard.                            Gall

                                             3
v. United States, 552 U.S. 38, 51 (2007).                        “[S]entencing courts

. . . make factual findings concerning sentencing factors . . .

by a preponderance of the evidence.”                      United States v. Perry,

560 F.3d 246, 258 (4th Cir. 2009).                   We have thoroughly reviewed

the transcript of Sutton’s sentencing hearing and conclude that

the   loss    amount       attributed      to      Sutton       was    supported   by     a

preponderance of the evidence.                    See United States v. Thorson,

633 F.3d 312,    317       (4th   Cir.       2011)    (“Where      there   are     two

permissible       views    of    the    evidence,         the    factfinder’s      choice

between them cannot be clearly erroneous.”) (internal quotation

marks omitted).

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious grounds for

appeal.      We    therefore      affirm      the    district         court’s   judgment.

This court requires that counsel inform Sutton, in writing, of

the right to petition the Supreme Court of the United States for

further review.           If Sutton requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Sutton.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                              4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                    5